     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   U.S. EQUAL EMPLOYMENT                            No. 2:19-cv-02187-MCE-CKD
     OPPORTUNITY COMMISSION,
12
                        Plaintiff,
13                                                    ORDER SETTING ASIDE DEFAULT
            v.
14                                                    (ECF No. 12)
     ELITE WIRELESS GROUP, INC.,
15
                        Defendant.
16

17          Presently before the court is defendant’s motion to set aside the Clerk’s entry of default.

18   (ECF No. 12.) Plaintiff has filed an opposition and defendant has filed a reply. (ECF Nos. 13,

19   14.) The court held a hearing on the matter on September 30, 2020; plaintiff was represented by

20   attorneys Debra Smith and Rebecca Steele, and defendant was represented by attorney Jim Burns.

21   For the reasons set forth below, the court GRANTS defendant’s motion.

22   BACKGROUND

23          Plaintiff filed the complaint in this matter on October 29, 2019, alleging that in 2017

24   defendant, Elite Wireless Group, Inc., violated Title VII by discriminating against its former

25   employee (“Former Employee”) on the basis of sex. (ECF No. 1.) Plaintiff further asserts that a

26   former manager of Elite Wireless made unwanted sexual advances toward Former Employee and

27   later sexually assaulted Former Employee. (Id. at 3-4.) The alleged assault occurred after

28   defendant’s holiday party, in the former manager’s private hotel room. (Id. at 4.) Former
                                                      1
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 2 of 7

 1   Employee filed a police report, but no charges were filed. (Id.) Former Employee was

 2   subsequently transferred and fired from her position. (Id. at 4-5.)

 3          The parties agree that there were settlement negotiations before plaintiff filed the present

 4   suit. (See ECF Nos. 1 at 2 (noting the parties discussed “informal methods of conciliation to

 5   endeavor to eliminate the discriminatory practices and provide appropriate relief”); 12-1 at 1

 6   (“The EEOC investigated this matter and negotiated with [defendant] regarding a potential

 7   settlement for the better part of two years prior to filing the complaint.”).) Plaintiff filed suit on

 8   October 29, 2019 and asserts that defendant was served on January 17, 2020. (ECF No. 6.)

 9   Plaintiff requested the Clerk of Court enter default in its favor on March 6, 2020, which the Clerk

10   entered on March 10, 2020. (ECF Nos. 7, 9.) Plaintiff then filed an amended certificate of

11   service, attesting that the entry of default was served on defendant. (ECF No. 10.) Plaintiff has

12   not filed a motion for default judgment.

13          Defendant, for its part, indicates that it ceased operations in February 2020 and has

14   “transferred much of its assets to another operator.” (ECF No. 12 at 3.) Defendant also states

15   that plaintiff “abruptly terminated” negotiations around October 20, 2019. (Id.) While defendant

16   states that between January and March 2020 the parties had continuing settlement negotiations,

17   and it was counsel’s “understanding that a default would not be entered while settlement

18   discussions were ongoing,” (id.) plaintiff denies that such negotiations occurred, (ECF No. 13 at

19   7-8 (“The parties had no settlement discussions between October 28, 2019, when the EEOC

20   informed [counsel] of its plans to file suit, and May 7, 2020.”).) Defendant further asserts it had
21   an answer prepared prior to the Clerk entering default, but it was never filed. (ECF No. 12-1 at

22   2.) On August 14, 2020, more than five months after the Clerk entered default, defendant filed

23   the present motion to set aside.

24   DISCUSSION

25          Under Rule 55(c), the court may set aside entry of default by the Clerk of the Court for

26   “good cause” shown. “Good cause” in this context is determined by three factors: whether the
27   defendant’s culpable conduct led to the default; whether the defendant does not have a

28   meritorious defense; and whether setting aside the default would prejudice the plaintiff. TCI Grp.
                                                        2
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 3 of 7

 1   Life Ins. Plan v. Knoebber, 244 F.3d 691, 696 (9th Cir. 2001).

 2           A finding that any one of these factors is true is a sufficient reason for a court to refuse to

 3   set aside a default. United States v. Signed Personal Check No. 730 of Yubran S. Mesle, 615

 4   F.3d 1085, 1091 (9th Cir. 2010). However, a court may, within its discretion, grant relief from

 5   default even after finding one of the “good cause” factors to be true. See, e.g., Brandt, 653 F.3d

 6   at 1112 (“A district court may exercise its discretion to deny relief to a defaulting defendant based

 7   solely upon a finding of defendant’s culpability, but need not”) (emphasis added). “The court’s

 8   discretion is especially broad where . . . it is entry of default that is being set aside, rather than a

 9   default judgment.” O’Connor v. State of Nev., 27 F.3d 357, 364 (9th Cir. 1994). The factors are

10   more liberally applied with respect to a request to set aside the entry of default, because “there is

11   no interest in the finality of the judgment with which to contend.” Mesle, 615 F.3d at 1091 n.1

12   Additionally, the Ninth Circuit has emphasized that resolution of a motion to set aside the entry of

13   default is necessarily informed by the well-established policies favoring resolution of cases on

14   their merits and generally disfavoring default judgments. See Mesle, 615 F.3d at 1091

15   (“Crucially, . . . judgment by default is a drastic step appropriate only in extreme circumstances; a

16   case should, whenever possible, be decided on the merits”) (citations and quotation marks

17   omitted); Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009) (“As a

18   general rule, default judgments are disfavored; cases should be decided upon their merits

19   whenever reasonably possible.”). With the above principles in mind, the court turns to the “good

20   cause” factors enumerated above.
21   Culpable Conduct

22           Defendant asserts that its “failure to timely answer was not willful as Defendant’s counsel

23   did not believe a default would be entered without notice, and in fact an answer had already been

24   prepared.” (ECF No. 12 at 5.) Defendant further asserts the active settlement discussions

25   between the parties, and the fact that it accepted service, demonstrate a lack of culpable conduct

26   on its part. (Id.)
27           Plaintiff argues that it properly served defendant—who did not waive service as it

28   alleges—and defense counsel admitted he needed to file an answer, but failed to do so. (ECF No.
                                                         3
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 4 of 7

 1   13 at 7.) Additionally, plaintiff states that the parties were not involved in settlement negotiations

 2   during the relevant time. (Id. (“The parties had no settlement discussions between October 28,

 3   2019, when the EEOC informed [counsel] of its plans to file suit, and May 7, 2020.”).)

 4          “[A] defendant’s conduct is culpable if he has received actual or constructive notice of the

 5   filing of the action and intentionally failed to answer.” TCI Group, 244 F.3d at 697. In the

 6   default judgment context, “culpable” involves “not simply nonappearance following receipt of

 7   notice of the action, but rather conduct which hinder[s] judicial proceedings[.]” Id. at 698

 8   (internal quotation marks omitted). Central to this inquiry is whether a party failed to respond in

 9   order to “obtain a strategic advantage,” which would further evidence bad faith. Id. Similarly, “a

10   defendant’s neglectful failure to answer, without more, is typically not ‘culpable’ unless there is

11   no explanation of the default inconsistent with a devious, willful, or bad faith failure to respond.”

12   Id. (internal quotation marks omitted).

13          Here, while defense counsel’s failure to answer is certainly careless and negligent, the

14   court finds that counsel’s actions do not suggest “an intention to take advantage of the opposing

15   party, interfere with judicial decisionmaking, or otherwise manipulate the legal process.” Mesle,

16   615 F.3d at 1092. To be sure, counsel should have found a way (if he was not admitted yet to this

17   court) to protect his client’s interest by filing a responsive pleading. However, the parties agree

18   that they were in communication with one another, had previously discussed settlement

19   negotiations, and exchanged some documents prior to plaintiff filing suit. While plaintiff is

20   correct that it was under no obligation to provide defendant with notice of its intention to bring
21   default proceedings, defense counsel’s actions demonstrate that he was not intentionally

22   attempting to gain a strategic advantage or otherwise proceed in bad faith. Rather, from the

23   record before the court, it appears that counsel’s actions were negligent and careless. Therefore,

24   the court finds that defendant’s conduct was not culpable as defined above.

25   Meritorious Defense

26          “A defendant seeking to vacate a default judgment must present specific facts that would
27   constitute a defense. But the burden on a party seeking to vacate a default judgment is not

28   extraordinarily heavy.” TCI Group, 244 F.3d at 700 (emphasis added, citations omitted). To
                                                       4
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 5 of 7

 1   satisfy the “meritorious defense” requirement a party must allege sufficient facts that, if true,

 2   would constitute a defense: “the question whether the factual allegation [i]s true” is not to be

 3   determined by the court when it decides the motion to set aside the default. Id. Rather, that

 4   question “would be the subject of the later litigation.” Id.

 5          Defendant raises the following as meritorious defenses:

 6                  (a) the alleged incidents did not occur, (b) the alleged hotel incident
                    that is the primary event behind the lawsuit occurred in the late
 7                  hours on a weekend and was not in any way related to the
                    Defendant company’s event, (c) any contact between the alleged
 8                  perpetrator and claimant were consensual, (d) the complainant filed
                    a police report and the police did a brief investigation without ever
 9                  filing charges, closing the file, and (e) if the alleged facts in the
                    complaint were found to constitute actionable conduct, the
10                  employer is not liable because all acts constituted independent,
                    intentional acts by the alleged prior employee perpetrator, whom
11                  the Defendant company terminated long ago.
12   (ECF No. 12 at 5.)

13          While plaintiff argues that defendant must put forth “specific facts” to constitute a

14   meritorious defense, plaintiff overlooks the “minimal” standard mentioned above. Defendant, in

15   its opposition and answer, asserts that the hotel incident occurred outside of the knowledge or

16   control of the company and that any contact was consensual. (ECF Nos. 12 at 5; 12-1.) Those

17   assertions, if true, would presumably constitute a defense to the present action. Similarly,

18   plaintiff’s assertion that facts constituting a meritorious defense must be contained in affidavits,

19   not the moving papers, is unpersuasive. Yet again, this argument overlooks the “minimal”

20   standard adopted by the Ninth Circuit. See e.g., Precision Glassworks, Inc. v. Ghannam, 2016
21   WL 2641475, at *2 (N.D. Cal. May 10, 2016) (allegations in the moving papers sufficient to

22   demonstrate meritorious defenses); Huerta v. Akima Facilities Mgmt., LLC, 2017 WL 783686, at

23   *4 (N.D. Cal. Mar. 1, 2017) (even assuming an affidavit should be excluded, facts alleged in a

24   motion sufficient to establish meritorious defense to set aside default).

25          No discovery has yet been conducted at this early stage of the case, and the record is

26   essentially undeveloped with respect to the merits of plaintiff’s claims or defendant’s potential
27   defenses. At a minimum, the present record certainly does not affirmatively show the absence of

28   a meritorious defense. As such, this factor does not counsel in favor of denying defendant’s
                                                       5
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 6 of 7

 1   request to set aside the default.

 2   Prejudice

 3           “To be prejudicial, the setting aside of a judgment [or clerk’s entry of default] must result

 4   in greater harm than simply delaying resolution of the case.” Mesle, 615 F.3d at 1095. Here,

 5   there is no indication that plaintiff’s ability to pursue its claim will be hindered by the delay in

 6   setting aside the Clerk’s entry of default. Moreover, the delay involved here is not so long as to

 7   militate in favor of denying defendant’s motion: defendant filed the present motion to vacate

 8   approximately five months after default was entered, and before plaintiff requested a default

 9   judgment.

10           In sum, taking all of the factors into consideration, the court finds that defendant has

11   shown good cause to set aside the Clerk’s entry of default

12   Attorneys’ Fees

13           Finally, plaintiff requests attorneys’ fees. A court’s decision whether to award attorneys’

14   fees is discretionary. Lac v. Nationstar Mortg. LLC, 2016 WL 4055041, at *7 (E.D. Cal. July 27,

15   2016). “The ability to impose a reasonable condition, such as payment of attorney fees, allows

16   the Court to balance any undue prejudice to the moving party against the Court’s preference for

17   resolving disputes on the merits.” Twin Rivers Eng’g, Inc. v. Fieldpiece Instruments, Inc., 2016

18   WL 7479368, at *4 n.9 (C.D. Cal. Aug. 10, 2016) (internal quotations marks and citation

19   omitted.). Had plaintiff filed a motion for default judgment, instead of waiting more than five

20   months, the court would be more inclined to grant plaintiff’s request for attorneys’ fees. The
21   parties’ prior negotiations, and defendant’s apparent desire to litigate this matter militate against

22   awarding fees. See id. Accordingly, plaintiff’s request is DENIED.

23   CONCLUSION

24           For the foregoing reasons, it is HEREBY ORDERED that:

25           1.      Defendant’s motion to set aside the clerk’s entry of default (ECF No. 12) is

26                   GRANTED; the default entered March 10, 2020 is VACATED.
27   /////

28   /////
                                                        6
     Case 2:19-cv-02187-MCE-CKD Document 16 Filed 10/05/20 Page 7 of 7

 1             2.   Defendant shall file an answer within ten (10) days of the date of this order.

 2   Dated: October 5, 2020
                                                      _____________________________________
 3
                                                      CAROLYN K. DELANEY
 4                                                    UNITED STATES MAGISTRATE JUDGE

 5   16.2187

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      7
